10

11

A.

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 1:18-cv-08653-VEC-SDA Document 57 Filed 11/01/18 Page 1 of 13

  
 

D. GEORGE SWEIGERT, C/O
P.O. BOX 152
MESA, AZ 85211

FOR THE SOUTHERN DISTRICT OF NEW YORK

(FOLEY SQUARE)
D. GEORGE SWEIGERT Case No.: 1:18-cv-08653-UA
Plaintiff,
vs. NOTICE OF PLAINTIFF’S AMENDED MOTION
PURSUANT TO FRCP RULE 12(F) TO STRIKE
JASON GOODMAN DEFENDANT’S “ANSWER”

 

 

 

NOTICE OF PLAINTIFF’S AMENDED MOTION PURSUANT TO FRCP RULE 12(F)
TO STRIKE DEFENDANT’S “ANSWER”

NOW COMES THE PRO SE plaintiff, a layman non-attorney who is acting in the capacity of a private
attorney general in a public interest lawsuit, to respectfully NOTICE the Clerk of the Court and interested parties of
the accompanying MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT OF PLAINTIFF’S
AMENDED MOTION TO STRIKE DEFENDANT’S ANSWER OR OTHERWISE MAKE MOOT PER FRCP
RULE 12(F) pursuant to Local Rule 7.1. MOTION is made upon this Court to STRIKE the Defendant’s
“ANSWER”, appearing as Doc. No. 35, filed 10/22/2018 (herein “ANSWER’”). Plaintiff herein invokes F.R.C.P.
Rule 12(f) and New York Civil Practice Laws and Rules (CPLR) 3024(a) and (b). Plaintiff's documents appearing

as Doc. Nos 41 and 42, 10/19/2018 are hereby AMENDED pursuant to FRCP Rule 15(a).

1

NOTICE OF PLAINTIFF’S AMENDED MOTION PURSUANT TO FRCP RULE 1£2(F)
TO STRIKE DEFENDANT’S “ANSWER”

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 1:18-cv-08653-VEC-SDA Document 57 Filed 11/01/18 Page 2 of 13

documents located on the Internet.

Signed this 7 day of October, 2018

Plaintiff, D.

2

 

 

ie

DECLARATION / ATTESTATION

I hereby attest that the foregoing is accurate and true under the penalties of perjury. Pursuant to Local Rule 7.1 1

hereby attest that the any attached exhibits accompanying this pleading are accurate and true copies of source

 

rge Sweigert

Pro se plainff acting as private attorney general

NOTICE OF PLAINTIFF’S AMENDED MOTION PURSUANT TO FRCP RULE 12(F)
TO STRIKE DEFENDANT’S “ANSWER”

 
em

10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 1:18-cv-08653-VEC-SDA Document 57 Filed 11/01/18 Page 3 of 13

D. GEORGE SWEIGERT, C/O
P.O. BOX 152
MESA, AZ 85211

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

(FOLEY SQUARE)
D. GEORGE SWEIGERT Case No.: 1:18-cv-08653-UA
Plaintiff,
VS. MEMORANDUM OF POINTS & AUTHORITIES
IN SUPPORT OF PLAINITIFF’S AMENDED
JASON GOODMAN MOTION TO STRIKE DEFENDANT’S ANSWER

OR OTHERWISE MAKE MOOT PURSUANT TO
FRCP RULE 12(F)

 

 

 

 

MEMORANDUM.OF POINTS & AUTHORITIES IN-SUPPORT. OF PLAINITIFF’S AMENDED MOTION.................

TO STRIKE DEFENDANT’S ANSWER OR OTHERWISE MAKE MOOT PURSUANT TO FRCP RULE
12(F)

1. Pursuant to Local Rule 7.1, the Federal RICO Plaintiff seeks to STRIKE OR OTHERWISE
MAKE MOOT the Defendant’s ANSWER (Doe. No. 35, 10/10/2018 [herein ANSWER]). These POINTS AND
AUTHORITIES are herein presented to support Plaintiff's AMENDED MOTION TO STRIKE (filed pursuant to
Fed. R. Civ. Proc. (FRCP) Rule 15(a)). Plaintiff herein relies of FRCP Rule 12(f) and New York Civil Practice
Law and Rules (CPLR) § 3022 to seck this relief. The Defendant’s ANSWER is defective and should be deemed
moot by this Court.

DEFECTIVE ANSWER

2. The Court will observe that the Defendant ANSWER (Doc. 35) was NOT verified; but, the

Plaintiff's operative South Carolina Amended Complaint WAS verified (Doc. No. 5, filed 06/29/2018 [herein the

South Carolina AC]). CPLR § 3022 indicates that a Plaintiff that files a VERIFIED complaint as the right to

expect a verified answer. If the answer is not verified it is to be treated as a legal nullity. Quoting CPLR § 3022:

I

MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT OF PLAINITIFF’S AMENDED MOTION TO STRIKE
DEFENDANT’S ANSWER OR OTHERWISE MAKE MOOT PURSUANT TO FRCP RULE 12(F)

 
10

11

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

manner:

12 ,

MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT OF PLAINITIFF’S AMENDED MOTION TO STRIKE
DEFENDANT’S ANSWER OR OTHERWISE MAKE MOOT PURSUANT TO FRCP RULE 12(F)

Case 1:18-cv-08653-VEC-SDA Document 57 Filed 11/01/18 Page 4 of 13

CPLR §3022, states that a defective verification as tantamount to no verification at all and

CPLR §3022 states:

A defectively verified pleading shall be treated as an unverified pleading. Where a pleading is

served without a sufficient verification in a case where the adverse party is entitled to a verified
pleading, he may treat it as a nullity, provided he gives notice with due diligence to the attorney of
the adverse party that he elects so to do.

The court deciding Rodriguez v Westchester County Bd. of Elections expressed the issue in this

Generally, "where a pleading is served without a sufficient verification in a case where the adverse
party is entitled to a verified pleading, he may treat it as a nullity, provided he gives notice with
due diligence (emphasis supplied) to the attorney of the adverse party that he elects so to do"
(CPLR 3022).

(Rodriguez v Westchester County Bd. of Elections 2015 NY Slip Op 25063 Decided on February
27, 2015 Supreme Court, Westchester County Wood, J. Published by New York State Law
Reporting Bureau pursuant to Judiciary Law § 431)

The court deciding Drake v Touba Harou Cayor Transp., Inc. reasoned that:

authorizes a party to reject a pleading which is unverified or verified in a defective manner. CPLR
§3022 states

A defectively verified pleading shall be treated as an unverified pleading. Where a pleading is

served without a sufficient verification in a case where the adverse party is entitled to a verified
pleading, he may treat it as a nullity, provided he gives notice with due diligence to the attorney of
the adverse party that he elects so to do.

Thus, when a pleading, in a case where verification is required, is served without proper
verification, the same can be treated as a nullity, provided the party rejecting said pleading, gives
his adversary immediate notice. Master v. Pohanka, 44 AD3d 1050 (2nd Dept. 2007), Air New
York, Inc. v. Alphonse Hotyel Corp., 86 AD2d 932 (3rd Dept. 1982); Ladore v. Mayor and Board
of trustees of the Village of Port Chester, 70 AD2d 603 (2nd Dept. 1979).

(Drake v Touba Harou Cayor Transp., Inc. 2008 NY Slip Op 50468(U) [19 Misc 3d 1102(A)]

Decided on February 21, 2008 Supreme Court, Bronx County Roman, J. Published by New York
State Law Reporting Bureau pursuant to Judiciary Law § 431)

2

 
10
U1
2
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 57 Filed 11/01/18 Page 5 of 13

DEFENDANT’S BIFURCATED ANSWER AND COUNTERCLAIM

5. The Court will observe that the Defendant served a highly unorthodox letter upon the Clerk of the
Court (Doc. No. 36, 10/11/2018 [herein LETTER]). In Defendant’s LETTER the following is stated:
Please take notice that 1, Defendant Jason Goodman, in the matter of D. George Sweigert v Jason
Goodman 1:18-cv-08653-UA intend to file a counterclaim. [emphasis added]
6. In New York a counterclaim may accompany an answer pursuant to CPLR § 3011. There is no
procedure to support bifurcating the two (2). CPLR § 3011 states:
Kinds of pleadings
There shall be a complaint and an answer. An answer may include a counterclaim against a
plaintiff and a cross-claim against a defendant. A defendant's pleading against another claimant is
an interpleader complaint, or against any other person not already a party is a third-party complaint.

There shall be a reply to a counterclaim denominated as such, an answer to an interpleader complaint
or third-party complaint, and an answer to a cross-claim that contains a demand for an answer. If no

demand is made, the cross-claim shall be deemed denied or avoided. There shall be no other pleading

“unless the court orders otherwise. [emphasis added] ~~

7. The Plaintiff objects to being forced into a limbo state orbiting the Defendant while awaiting his
bifurcated “counter-claim”, as announced in the highly unorthodox LETTER (Doc. 36) to the Clerk of the Court.
The Defendant has not been officially summoned and/or served (a deficiency corrected by the Defendant’s

appearance (Doc. No. 34, 10/10/2018 [APPEARANCE]).

DEFENDANT’S ATTEMPTED SERVICE VIA E-MAIL MESSAGE

8. On 10/11/2018 the Defendant attempted to send an electronic mail message to the Plaintiff that
purported has an ANSWER and CERTIFICATE OF SERVICE attached as PDF documents. However, the Plaintiff
has made no prior arrangements with the Defendant to receive pleadings via electronic transmission. Again, this is
an unorthodox activity undertaken by the Defendant by his own volition.

9. Interesting (as explained in the verified exhibits attached to this pleading) the file “Certificate of
Service” contain indicators of a computer virus (see Exhibit One [Exh. 1]. Therefore, the Plaintiff made no attempt

to read or act on any of the attached files, save to have them scanned for malicious software code.

3

MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT OF PLAINITIFF’S AMENDED MOTION TO STRIKE
DEFENDANT’S ANSWER OR OTHERWISE MAKE MOOT PURSUANT TO FRCP RULE 12(F)

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 57 Filed 11/01/18 Page 6 of 13

10. As indicated in verified Exh. 1, the following error message was displayed in the Plaintiffs

GMAIL client:

Encrypted attachment warning
— Be careful with this attachment. This message contains 1 encrypted attachment that can't be scanned for
malicious content. Avoid downloading it unless you know the sender and are confident that this email is

legitimate.

11. The Plaintiff attests that the e-mail attachment “Certificate of Service” could NOT be scanned by
several on-line virus detection services (see Exh. 2, 3 and 4). This situation is normally an indicator of a “zero day”
virus or other sophisticated embedded malware.

SUMMARY
12. The Defendant has proceeded ahead at his own peril and volition to file a barrage of documents

that are riddled with errors which are prejudicial to the Plaintiff. Defendant’s papers are fatally defective for several

reasons (as stated above) and should be struck to improve the efficiency of the court and the administration of

justice.

13. I certify, under the penalties of perjury, that the foregoing is true and accurate. Further, I attest
that the attached exhibits to this pleading are accurate and true representations of screen-shots depicting a PDF file
received for the Defendant. zZ 3

Dated this day of October , 2018

Respectfully submitted.

. GEORGE YWEIGERT

Pro se non-attomney acting as a private attorney general
for this public interest lawsuit

 

4

MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT OF PLAINITIFF’S AMENDED MOTION TO STRIKE
DEFENDANT’S ANSWER OR OTHERWISE MAKE MOOT PURSUANT TO FRCP RULE 12(F)

 
10

11

By

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 57 Filed 11/01/18 Page 7 of 13

EXHIBITS

DECLARATION / ATTESTATION

I hereby attest that the foregoing is accurate and true under the penalties of perjury. Pursuant to Local Rule 7 At
hereby attest that the any attached exhibits accompanying this pleading are accurate and true copies of source

documents located on the Internet.

Signed this 7 day of October, 2018

ZL

Plaintiff, D. Gorge Sweigert
Pro se plaintiff acting as private attorney general

 
 

5

MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT OF PLAINITIFF’S AMENDED MOTION TO STRIKE
DEFENDANT’S ANSWER OR OTHERWISE MAKE MOOT PURSUANT TO FRCP RULE 12(F)

 
 

Case 1:18-cv-08653-VEC-SDA Document 57 Filed 11/01/18 Page 8 of 13

Exhibit 1

fobe skep $) Wy 20'6 °

 

& “aUas JO SIO 2 A ~apuawy 0 emsey &

 

syuswysepy 7%

sep aoiu B axe}

LLTS8 Zy ESO
2S XOg ‘Od
O'D peblams 361089 ‘g

O}IUSS OSfy’
a» PINEG “SW 0:

<worpeunuans | rOucsel> URUIPOES UOSer

xxomn < Pdi) Jomsuy

MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT OF PLAINITIFF’S AMENDED MOTION TO STRIKE
DEFENDANT’S ANSWER OR OTHERWISE MAKE MOOT PURSUANT TO FRCP RULE 12(F)

 

 

10

11

12

 

13

14

15

16

17
18
19
20
21
22
23
24

25

26

27

28
 

10

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 57 Filed 11/01/18 Page 9 of 13

HN

 

 

2).PDF

i
t

+t
L

&

 

&
a

D
Ww

 

 

 

 

OPSWAT.

 

Certificate of Service for Amended Complain

2
Q
rs
Qa
rsd
wo
g
5
&
u
we
g
a
4
é
3
2
5
8
a
g
<
Qo
Ww
Nn
xt
a
n
oO
=<
s
w
o
3
8
<<
oO
a
a
a
z
2
c
i
%
Oo
a
8
ea
<2
3
a

 

 

VULNERABILITY SCORE

CAST YOUR VOTE ON THIS FILE @

MULTISCAN SCORE

Exhibit 2

 

Clean
Mgucious §

 

 

 

QO.

<<

Mase

3

Oo

Oo

—

g qe

g +

oO

: ‘al oO

- : Y

a Z ron

wm °: 2. we
Cc wv
—S 4 @
co

 

 

7

MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT OF PLAINITIFF’S AMENDED MOTION TO STRIKE
DEFENDANT’S ANSWER OR OTHERWISE MAKE MOOT PURSUANT TO FRCP RULE 12(F)

 
 

Case 1:18-cv-08653-VEC-SDA Document 57 Filed 11/01/18 Page 10 of 13

 

jpd/uonesiydde

SOA

JOELBPLETSTG-PEIe- Pros Le lp-L£28j} PIep-pinn
: ON
ppd/uonesidde

ipd

40d

QIq-8Z L) PPA DIEpUEIS

PLPSJLOPOSLY-E678- OP 19-7 Loy-Grcegpge:pinn
DJOM

ZELPZOL LLOL BLOT

NWOISUBIXGSGA [Bis
adAaiy
uondAisua

Qyuswuinseg

© PLEPEIOW dII4 [00] jg

_ -(gBpque}s) a]ge} a2uasayai ss01 Buy 03 JeQUIOd B SEH

  

 

 

 

 

MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT OF PLAINITIFF’S AMENDED MOTION TO STRIKE
DEFENDANT’S ANSWER OR OTHERWISE MAKE MOOT PURSUANT TO FRCP RULE 12(F)

 

 

*
x ©
= (sjuojeiepep pua pelgo weajs o pue (sjuoneiepap weys palgo weanys 7 SUIEIUOD © oo
= ’ WV
3 (Sjuonesepap pus palgo z¢ pue (sjuoneiepap yiels algo ZE suIERUOD
‘(sje8ed ZsulEqUCD ©
‘peal aq 0} piomssed e spaau Jo JuawBSeueW SjUSIY |ENSIG jo asnsayew
; ©
‘(Shueasys algo py suieywop OO
“sqafqo Wu0yoDy 10 asn saNeW
saquedoig pasnqy Ajuouw0)
© Ofuj ddd
pepuedde = i0ud-s
oy a oes DS T/S1y/#/WODOIOISMIA’ 8 dD >
_ wt wm ~~ Co n o — N on st w oO ™ oe n o _ N cn ww Ww \o é Co
_ — _ _ _— —_ ed _ — — N N N N N N N N N

 
 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 57 Filed 11/01/18 Page 11 of 13

Exhibit 4

soaps

|

   

 

 

9

MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT OF PLAINITIFF’S AMENDED MOTION TO STRIKE
DEFENDANT’S ANSWER OR OTHERWISE MAKE MOOT PURSUANT TO FRCP RULE 12(F)

 
10

11

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 1:18-cv-08653-VEC-SDA Document 57 Filed 11/01/18 Page 12 of 13

D. GEORGE SWEIGERT, C/O

 

 

 

P.O. BOX 152
MESA, AZ 85211
IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK
(FOLEY SQUARE)
D. GEORGE SWEIGERT Case No.: 1:18-cv-08653-UA
Plaintiff,
vs.
JASON GOODMAN
HY Defendant | CRTIFICATIF OF SERVICE
CERTIFICATE OF SERVICE

The Plaintiff certifies under penalties of perjury that the enclosed documents have been sent via First Class

postage paid U.S. Mail to:

Jason Goodman
252 7 Avenue #6S
New York, NY 10001

PRO SE DIVISION -- 200
Clerk of the Court
U.S. District Court for the SDNY
(FOLEY SQUARE)
500 Pear! Street
New York, New York 10007-1312 /
October, 2018,

Respectfully dated this day

D. GEORGE SWEIGERT

CERTIFICATE OF SERVICE

 
 

 

 
       

ooh BW Pid ePamib BSasb bE Bad 7 ae Sen call Sand Text Sa” PLOT Ase
WOT SES NSH TSIA =e MN LA
! Wag ONDOVEL sdsfn _—
—_ gLoc/bO/tt ‘AVG AuBAITAaAG aqgiosd
a
5
o o .
s 3
ZIET-LOO0L 4x0 _ autos saavn may) :
~ A MON HAO X MAN oe é 8
| 3 120.95 [vag 00s : . ATIVNOLLYNUALINI GSSN NSHAA 3
S (GUVNOS ATIORN 7 Z C Og, : ~ 3
ANAS 9} 10} Jaunoy PLYSIG ‘SA a : | | = =
it HINOD 2m $0 y19[5 OO eC ) 2
rm NOISIAIC aS Oud - . Aquo aNSeWIOG * ni :
= re a | TIQVIVAY ddI Ee? _. a
E ‘OL Lmaninane nein acnee de f
FS . E
< Po : | IT@S8 ZV “VSAIN 8
< - 7ST XOU ‘O'd 2
0/0 ‘LYUADIAMS ADYOAD ‘a 2
eo

 

 

VIS OL ATW&ld SST4d

 

qo 1:18-cv-086

 

 
